J-S31026-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
              v.                      :
                                      :
                                      :
 HIPOLITO TORRES JIMENEZ              :
                                      :
                   Appellant          :   No. 629 EDA 2022

    Appeal from the Judgment of Sentence Entered February 14, 2022
   In the Court of Common Pleas of Lehigh County Criminal Division at
                    No(s): CP-39-CR-0002514-2021

 COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
              v.                      :
                                      :
                                      :
 HIPOLITO TORRES JIMENEZ              :
                                      :
                   Appellant          :   No. 630 EDA 2022

    Appeal from the Judgment of Sentence Entered February 14, 2022
   In the Court of Common Pleas of Lehigh County Criminal Division at
                    No(s): CP-39-CR-0002518-2021

 COMMONWEALTH OF PENNSYLVANIA         :   IN THE SUPERIOR COURT OF
                                      :        PENNSYLVANIA
                                      :
              v.                      :
                                      :
                                      :
 HIPOLITO TORRES JIMENEZ              :
                                      :
                   Appellant          :   No. 631 EDA 2022

    Appeal from the Judgment of Sentence Entered February 14, 2022
   In the Court of Common Pleas of Lehigh County Criminal Division at
                    No(s): CP-39-CR-0002519-2021
J-S31026-22


BEFORE:      BOWES, J., NICHOLS, J., and STEVENS, P.J.E.*

MEMORANDUM BY NICHOLS, J.:                         FILED DECEMBER 13, 2022

        In these consolidated appeals,1 Appellant Hipolito Torres Jimenez

appeals from the judgment of sentence imposed after he pled guilty to

possession of drug paraphernalia at trial court docket 2519-2021,2 possession

with intent to deliver a controlled substance at trial court docket 2518-2021,3

and possession of a controlled substance at trial court docket 2514-2021.4 On

appeal, Appellant argues that the trial court abused its discretion in calculating

his prior record score (PRS).          After review, we vacate the judgment of

sentence and remand with instructions.

        The trial court summarized the relevant facts and procedural history as

follows:

        The underlying facts are not in dispute. The within cases involve
        three separate incidents. The first incident, corresponding with
        Case No. 2519/2021, occurred on January 12, 2021 at
        approximately 5:09 a.m.       Allentown Police Officer Theodore
        Kiskeravage observed a red Nissan entering a roadway without
        using a turn signal. Appellant was the passenger of the vehicle.
        During a consensual search, police located a partially crushed
        glass pipe with burnt copper mesh on the passenger side of the


____________________________________________


*   Former Justice specially assigned to the Superior Court.

1 On May 16, 2022, this Court consolidated the appeals sua sponte pursuant
to Pa.R.A.P. 513. Order, 5/16/22.

2   35 P.S. § 780-113(a)(32).

3   35 P.S. § 780-113(a)(30).

4   35 P.S. § 780-113(a)(16).

                                           -2-
J-S31026-22


     vehicle. Appellant admitted it was his and that he attempted to
     crush the glass pipe when the vehicle was stopped.

     The second incident, corresponding with Case No. 2514/2021,
     occurred on February 6, 2021 at 8:06 a.m. At that time, Officer
     Kayla Paszek of the Allentown Police Department observed a male
     later identified as Appellant walking and falling over into the
     street. Officer Paszek believed Appellant was under the influence
     of a controlled substance. Appellant refused medical help and was
     taken into custody. During a search incident to arrest, a bundle
     of heroin was discovered on Appellant’s person.

     The third incident, corresponding with Case No. 2518/2021,
     occurred on March 4, 2021 at 12:16 p.m. Allentown Police
     Detective Walter Oquendo was parked in the 400 Block of Carey
     Street, Allentown, Lehigh County, Pennsylvania when two males
     walked past his vehicle and stopped at the back. One of the males
     pulled out US currency and handed it to the other male, later
     identified as Appellant, who exchanged the currency for a zip lock
     bag containing a white powdery substance.         Appellant was
     arrested and determined to be in possession of six small zip lock
     bags with an unknown white powdery substance, one wax bag,
     and three bundles containing an unknown white substance later
     determined to be fentanyl.

                                *    *    *

     Appellant was arraigned on October 27, 2021. On December 16,
     2021, Appellant pled guilty to possession of drug paraphernalia,
     35 P.S. § 780-113(a)(32), an ungraded misdemeanor (Case No.
     2519/2021), one count of possession with intent to deliver a
     controlled substance, 35 P.S. § 780-113(a)(30), an ungraded
     felony (Case No. 2518/2021), and one count of possession of a
     controlled substance, 35 P.S. § 780-113(a)(16), an ungraded
     misdemeanor (Case No. 2514/2021). The plea agreement called
     for all three sentences to be served concurrently and capped the
     minimum period of incarceration to the standard range. However,
     there was a question about Appellant’s PRS which was deferred
     until sentencing. A presentence investigation was prepared, and
     Appellant appeared before the court for sentencing on February
     14, 2022.

     At the sentencing hearing, the court heard argument on whether
     Appellant’s PRS should be a two or a three. The dispute arose
     because of a 2009 felony conviction Appellant incurred in
     Maryland for sodomy, which does not have a Pennsylvania

                                    -3-
J-S31026-22


      equivalent. Additionally, in . . . 2020, Maryland’s sodomy law was
      deemed unconstitutional. Appellant’s counsel argued that based
      on that, Appellant’s PRS should be calculated as a two. The
      difference between the two prior record calculations was that a
      PRS of three put Appellant’s standard range [minimum sentence]
      at twelve to eighteen months, plus or minus six [months], on the
      possession with intent to deliver charge, which was the only
      relevant [charge] based on the plea agreement calling for
      [Appellant to serve the sentences concurrently]. If Appellant’s
      PRS was a two, the standard range [minimum sentence] would be
      nine to sixteen months, plus or minus six [months].

      The court rejected Appellant’s assertion that his PRS was a two.
      Appellant was sentenced to an aggregate total [minimum
      sentence] of twelve months less two days to [a maximum
      sentence of] twenty-four months less one day [of incarceration]
      in Lehigh County Jail, followed by two years of probation. The
      court expressly noted on the special conditions page of the
      sentencing sheet that Appellant’s PRS was calculated as a three
      based on 204 Pa. Code § 303.8(d)(2). Nonetheless, Appellant’s
      sentence fell within the standard range of both prior record scores.

Trial Ct. Op., 3/30/22, at 1-4 (formatting altered).

      On March 1, 2022, Appellant filed a timely appeal. Both the trial court

and Appellant complied with Pa.R.A.P. 1925.

      On appeal, Appellant presents the following issue:

      Did the [trial] court commit legal error and/or abuse its discretion
      by including [Appellant’s] out-of-state sodomy conviction in his
      PRS even though, prior to [Appellant’s] commission of the instant
      offenses, Maryland repealed its sodomy law and sodomy laws
      were declared unconstitutional by the United States and
      Pennsylvania Supreme Courts?

Appellant’s Brief at 4 (formatting altered).

      “It is well-settled that a challenge to the calculation of a [PRS] goes to

the discretionary aspects, not legality, of sentencing.” Commonwealth v.

Shreffler, 249 A.3d 575, 583 (Pa. Super. 2021) (citation omitted).

                                      -4-
J-S31026-22



“[C]hallenges to the discretionary aspects of sentencing do not entitle an

appellant to review as of right.” Commonwealth v. Derry, 150 A.3d 987,

991 (Pa. Super. 2016) (citations omitted). Before reaching the merits of such

claims, we must determine:

      (1) whether the appeal is timely; (2) whether Appellant preserved
      his issues; (3) whether Appellant’s brief includes a [Pa.R.A.P.
      2119(f)] concise statement of the reasons relied upon for
      allowance of appeal with respect to the discretionary aspects of
      sentence; and (4) whether the concise statement raises a
      substantial question that the sentence is inappropriate under the
      sentencing code.

Commonwealth v. Corley, 31 A.3d 293, 296 (Pa. Super. 2011) (citations

omitted).

      “To preserve an attack on the discretionary aspects of sentence, an

appellant must raise his issues at sentencing or in a post-sentence motion.

Issues not presented to the sentencing court are waived and cannot be raised

for the first time on appeal.” Commonwealth v. Malovich, 903 A.2d 1247,

1251 (Pa. Super. 2006) (citations omitted); see also Pa.R.A.P. 302(a)

(stating that “[i]ssues not raised in the trial court are waived and cannot be

raised for the first time on appeal”).

      Here, the record reflects that Appellant preserved his instant claim at

the sentencing hearing. See N.T., 2/14/22, at 8-27. Additionally, Appellant

filed a timely notice of appeal, preserved the issue in his Rule 1925(b)

statement, and included a Rule 2119(f) statement in his brief. Further, we

conclude that Appellant’s sentencing claim raises a substantial question for



                                         -5-
J-S31026-22



our review. See Shreffler, 249 A.3d at 584 (concluding that a claim that the

trial court miscalculated the PRS raised a substantial question); see also

Commonwealth v. Janda, 14 A.3d 147, 165 (Pa. Super. 2011) (holding that

the improper calculation of a PRS based on an out-of-state offense raises a

substantial question). Accordingly, we proceed to the merits of Appellant’s

claim.

     Appellant argues that the trial court should not have included his out-

of-state sodomy conviction in the PRS calculation. Appellant’s Brief at 13-14.

Appellant concedes that he was convicted under the Maryland sodomy statute

in 2009. Id. at 18. However, Appellant argues that at the time of his 2021

conviction and sentence in the instant case, both Pennsylvania and Maryland

had repealed their sodomy laws.     Further, Appellant emphasized that the

Supreme Court of the United States, and the Pennsylvania Supreme Court

determined that the criminalization of sodomy was unconstitutional. Id. at

17-19 (citing Lawrence v. Texas, 539 U.S. 558 (2003); Commonwealth v.

Bonadio, 415 A.2d 47 (Pa. 1980)). Accordingly, Appellant concludes that his

2009 Maryland conviction for the crime of sodomy should not be included in

his PRS. See id. 13-22.

     The Commonwealth responds that the trial court did not abuse its

discretion when it included the Maryland sodomy conviction in Appellant’s PRS.

Commonwealth’s Brief at 5.     Additionally, the Commonwealth asserts that

contrary to Appellant’s argument, neither the United States Supreme Court

nor the Supreme Court of Pennsylvania have specifically declared Maryland’s

                                    -6-
J-S31026-22



now-repealed sodomy statute unconstitutional or a nullity for purposes of

calculating PRS.      Id. at 5 (citing Lawrence, and Bonadio).               The

Commonwealth concludes that Maryland’s repeal of its sodomy statute, which

occurred years after Appellant’s conviction, did not invalidate the conviction

for sodomy, and the conviction was correctly included in Appellant’s PRS. See

id.

      Our well-settled standard of review is as follows:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

Commonwealth v. Raven, 97 A.3d 1244, 1253 (Pa. Super. 2014) (citation

omitted).

      For purposes of determining a PRS, prior convictions are defined as

follows:

      (a) Prior convictions and adjudications of delinquency.

           (1) A prior conviction means “previously convicted” as defined
           in 42 Pa.C.S. § 2154(a)(2). A prior adjudication of delinquency
           means “previously adjudicated delinquent” as defined in 42
           Pa.C.S. § 2154(a)(2). In order for an offense to be considered
           in the [PRS], both the commission of and conviction for the
           previous offense must occur before the commission of the
           current offense.

                                   *    *    *




                                       -7-
J-S31026-22


      (f) Out-of-state, federal or foreign offenses.

         (1) An out-of-state, federal or foreign conviction or
         adjudication of delinquency is scored as a conviction for the
         current equivalent Pennsylvania offense.

                                  *      *    *

         (3) When there is no current equivalent Pennsylvania offense,
         determine the current equivalent Pennsylvania grade of the
         offense based on the maximum sentence permitted, and then
         apply § 303.8(d)(2).

204 Pa. Code § 303.8(a)(1), (f)(1), (f)(3) (formatting altered).

      When calculating a defendant’s PRS based on out-of-state convictions,

this Court has explained:

      [W]hen determining the Pennsylvania equivalent statute for a
      prior, out-of-state conviction for [PRS] purposes, courts must
      identify the elements of the foreign conviction and on that basis
      alone, identify the Pennsylvania statute that is substantially
      identical in nature and definition to the out-of-state offense.
      Courts are not tasked with ascertaining the statute under which
      the defendant would have been convicted if he or she had
      committed the out-of-state crime in Pennsylvania. Rather, we
      must compare the elements of the foreign offense in terms of
      classification of the conduct proscribed, its definition of the
      offense, and the requirements for culpability to determine the
      Pennsylvania equivalent offense.

Commonwealth v. Spenny, 128 A.3d 234, 250 (Pa. Super. 2015) (citations

omitted and some formatting altered); see also Janda, 14 A.3d at 166

(vacating an appellant’s judgment of sentence and remanding the matter for

the trial court to make factual findings because the record contained

insufficient information concerning the equivalent Pennsylvania offense for the

appellant’s out-of-state conviction).



                                        -8-
J-S31026-22



       Further, we note that in the Commentary following 204 Pa. Code

303.8(f), the Pennsylvania Commission on Sentencing stated:

       There are two situations where the text of the guidelines is silent,
       but the Commission believes that prior convictions should not be
       used in the PRS, even if there is a current equivalent Pennsylvania
       offense. Where the prior conviction was for a violation of a
       statute that has been held to be unconstitutional, that prior
       conviction should not be counted in the PRS. Further, where
       the prior conviction occurred in a foreign jurisdiction where even
       minimal legal rights are not observed, such a conviction should
       not be counted in the PRS.

Sentencing Guidelines Implementation Manual, (12/28/12, 7th Ed. at 154)

(emphasis added).

       In Bonadio, our Supreme Court affirmed a trial court order finding that

Pennsylvania’s voluntary deviate sexual intercourse statute, former 18 Pa.C.S.

§ 3124,5 was unconstitutional. Bonadio, 415 A.2d at 48-49. The Bonadio

Court held that the statute, which excluded criminal liability for certain sex

acts when committed by married adults, as opposed to unmarried individuals,

did not serve the state’s “proper role . . . in protecting the public from

inadvertent offensive displays of sexual behavior, in preventing people from

being forced against their will to submit to sexual contact, in protecting minors

from being sexually used by adults, and in eliminating cruelty to animals.” Id.

at 49; see also id. at 51-52. Subsequently, in Lawrence, the Supreme Court

____________________________________________


5 The former statute criminalized: “Sexual intercourse per os or per anus
between human beings who are not husband and wife, and any form of sexual
intercourse with an animal.” 18 Pa.C.S. § 3101.


                                           -9-
J-S31026-22



of the United States held that a Texas statute prohibiting sodomy was

unconstitutional on due process grounds insofar as it prohibited private sexual

conduct of consenting adults of the same sex. Lawrence, 539 U.S. at 578.

      In the instant case, the Maryland sodomy statute for which Appellant

was convicted in 2009 did not define “sodomy.”         However, the Maryland

sodomy statute was held to encompass “sexual intercourse by a human with

an animal, anal intercourse by a man with another person, fellatio,

cunnilingus, and analingus.”    DiBartolomeo v. State, 486 A.2d 256, 258

(M.D. App. 1985) (citations omitted).

      The trial court addressed the effect of Appellant’s out-of-state conviction

as follows:

      The prior offense that is relevant to the instant appeal is a
      conviction for sodomy stemming from Washington County,
      Maryland. Appellant was sentenced on October 22, 2009 on that
      charge, and the presentence investigation report identified it as a
      felony.

         A prior conviction [stemming] from another state court,
         federal court, or foreign jurisdiction “is scored as a
         conviction for the current equivalent Pennsylvania offense.”
         204 Pa. Code § 303.8(f)(1).         If there is no current
         Pennsylvania equivalent, the trial court must base the
         grading of the crime on the maximum sentence allowed; if
         the grade of the prior felony conviction is unknown, it must
         be treated as an F3. 204 Pa. Code § 303.8(d)(2), (f)(3).

      [Spenny, 128 A.3d at 242].

      The then-existing prohibition on sodomy in Maryland stemmed
      from common law and covered “sexual intercourse by a human
      with an animal, anal intercourse by a man with another person,
      fellatio, cunnilingus, and analingus.” [DiBartolomeo, 486 A.2d
      at 258]. “A person who is convicted of sodomy is guilty of a felony
      and is subject to imprisonment not exceeding 10 years.” MD Code

                                     - 10 -
J-S31026-22


     Ann., Crim. Law § 3-321 (2020). The crime of sodomy was
     repealed [in Maryland] in 2020. Id. § 3-321 (2020).

     Pennsylvania had an equivalent statute prohibiting voluntary
     deviate sexual intercourse which was in effect in 1973. It defined
     “deviate sexual intercourse” as “sexual intercourse per os or per
     anus between human beings who are not husband and wife, and
     any form of sexual intercourse with an animal.” 18 Pa.C.S. § 3101
     (1973).

     That law was struck down as unconstitutional by the Pennsylvania
     Supreme Court in 1980. Commonwealth v. Bonadio, 415 A.2d
     47 (Pa. 1980).

     Applying the foregoing to Section 303.8 of the Pennsylvania
     Administrative Code, this renders Maryland’s sodomy statute the
     equivalent of a Pennsylvania felony of the second degree for
     purposes of prior record score calculations, which results in two
     points being included in the total score.       204 Pa. Code §
     303.7(a)(3); 18 Pa.C.S. § 106(b)(3). However, both counsel and
     the court treated the offense as a felony for which only one point
     would be added if properly included in the calculation.

     Appellant’s counsel succinctly summarized the argument against
     including the sodomy conviction as follows:

       You know, Judge, the whole purpose of the prior record
       score is to make sure to adequately quantify a defendant’s
       prior convictions so that you can impose the proper
       sentence. And I guess it doesn’t make sense to me to, when
       you have, at the time that these offenses were committed,
       and those are the guidelines that you have to use, you
       know, they always go off of when the offense was
       committed. So at the time this offense was committed,
       something that he got convicted for in 2009 in Maryland is
       no longer even a crime in Maryland because of the changes
       in recognition of what should be criminalized and what
       shouldn’t. That’s what doesn’t make sense. Then why
       would we even include if in the prior record score if, like I
       said, it’s not as though it’s a crime—it’s currently a crime in
       the other state for which he was convicted, and in
       Pennsylvania, it’s criminal conduct that there’s no current
       equivalent offense for, but maybe it’s still conduct that is
       criminal in Pennsylvania. I know that’s not what the statute
       says, but you know, there’s also -- statutes have to be read
       with some common sense. I think the fact that when he

                                   - 11 -
J-S31026-22


         committed these offenses not only was sodomy not a crime
         in Maryland, but it wasn’t a crime in Pennsylvania in 2021.

      N.T., 2/14/22, at 21-22.

      The court disagrees with this argument. While it is true that
      sodomy is no longer a crime in Maryland as of 2020, it was a crime
      in 2009 when Appellant was convicted. There is not any evidence
      of record that his conviction was expunged, either by way of a
      petition or by operation of law after the crime was abolished in
      2020. As a result, it still constitutes a conviction for purposes of
      calculating Appellant’s prior record score.

      The argument that Pennsylvania has not criminalized sodomy
      since 1980 is similarly unavailing.      The Pennsylvania Code
      explicitly contemplates a circumstance where behavior is
      criminalized in another state but Pennsylvania does not have a
      current equivalent. In that situation, courts must “determine the
      current equivalent Pennsylvania grade of the offense based on the
      maximum sentence permitted.” 204 Pa. Code 303.8(f)(3). As
      explained above, the maximum sentence permitted in 2009 in
      Maryland for sodomy was ten years, and that equates to [a felony
      of the second degree] in Pennsylvania.

Trial Ct. Op., 3/30/22, at 6-8 (formatting altered).

      Following our review, we conclude that the record contains insufficient

information concerning the circumstances of Appellant’s Maryland conviction

for sodomy. See Janda, 14 A.3d at 166. Specifically, there is no information

regarding the factual basis for Appellant’s conviction or the conduct underlying

the charge. See N.T., 2/14/22, at 9-10 (revealing that Appellant’s counsel

addressed the PSI and stated that, although the 2009 Maryland conviction for

sodomy is included in the PSI, “there’s no indication . . . what actually – what

he was actually convicted of”). On this record, there can be no comparison

between the Maryland offense and any current or prior Pennsylvania offenses.

See Spenny, 128 A.3d at 250; see also 204 Pa. Code § 303.8(d), (f).


                                     - 12 -
J-S31026-22



Therefore, because the underlying facts of Appellant’s conviction are not part

of the record, we conclude that the trial court did not have sufficient

information to determine the Pennsylvania equivalent, or if there was a

Pennsylvania equivalent, for Appellant’s out-of-state conviction. See Janda,

14 A.3d at 166.

       Further, it is impossible for this Court to discern whether Appellant was

convicted for violating a portion of the statute that was held unconstitutional

under Lawrence, (i.e. “anal intercourse by a man with another person”) or if

the conviction resulted from conduct that remains criminal (i.e., “sexual

intercourse by a human with an animal”).6          If Appellant was convicted for

violating a provision of the Maryland sodomy statute that would be

unconstitutional under Lawrence, then there is support for Appellant’s

argument that the sodomy conviction should not have been included in

Appellant’s PRS. See Spenny, 128 A.3d at 250; 204 Pa. Code § 303.8(d),

(f); see also Sentencing Guidelines Implementation Manual, Commentary at

154 (concerning offenses that have been held to be unconstitutional).

However, if Appellant was convicted for conduct that remains criminal, then

there is support for the trial court to include the 2009 Maryland conviction in

Appellant’s PRS. See Spenny, 128 A.3d at 250; see also 204 Pa. Code §

303.8(d), (f).



____________________________________________


6See DiBartolomeo, 486 A.2d at 256 (defining common law sodomy); see
also 18 Pa.C.S. § 3129.

                                          - 13 -
J-S31026-22



      For these reasons, we are constrained to vacate Appellant’s judgment

of sentence and remand this case to the trial court for further proceedings.

See Janda, 14 A.3d at 166. On remand, we direct the trial court hold a new

sentencing hearing to consider Appellant’s 2009 Maryland conviction, to

determine whether there was or is an equivalent Pennsylvania crime, and to

address whether the Maryland conviction resulted from conduct that

Lawrence deemed unconstitutional to criminalize in order for the trial court

to decide whether Appellant’s 2009 sodomy conviction should be included in

Appellant’s PRS. See id.

      Judgment of sentence vacated.         Case remanded with instructions.

Jurisdiction relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/13/2022




                                   - 14 -